791 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HAROLD T. JACKSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-5023
United States Court of Appeals, Sixth Circuit.
4/29/86

AFFIRMED
E.D.Ky.
ORDER
BEFORE:  LIVELY, Chief Judge, WELLFORD and NELSON, Circuit Judges.


1
This plaintiff appeals from a district court judgment adopting the Magistrate's report and recommendation to affirm the Secretary's denial of plaintiff's application for disability insurance benefits.


2
Finding that the plaintiff had continued to work well beyond the expiration date of his insured status, the Magistrate recommended an award of summary judgment for the Secretary because the plaintiff was simply not in an insured status at the time he arguably became disabled.  At the conclusion of his report, the Magistrate expressly advised the plaintiff to file objections to the report within ten days of being served or else further appeal would be waived.  No objections were filed; three weeks later, the district court adopted the Magistrate's report and recommendation and entered summary judgment for the Secretary.


3
On appeal, the plaintiff does not proffer any reasons to excuse his failure to file objections to the Magistrate's report and recommendation.


4
In Thomas v. Arn, 106 S.Ct. 446 (1985), the Supreme Court affirmed the Sixth Circuit rule announced in United States v. Walters, 638 F.2d 947 (6th Cir. 1981), that a litigant, if fairly warned, would waive his right to seek review of any legal or factual issue not contained in timely objections to the Magistrate's report and recommendation, or waive the appeal entirely if no objections are filed in a timely fashion.  Thomas v. Arn, 106 S.Ct. at 470-75.  Pursuant to Thomas v. Arn, supra, and United States v. Walters, supra, therefore, this plaintiff waived his right to appeal the district court's judgment by failing to file any objections to the Magistrate's report and recommendation after being fairly warned to do so, or else suffer waiver of this appeal as a consequence.


5
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The district court's judgment is, accordingly, affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.